DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of the species of non-uniform dopant distribution in the reply filed on November 29, 2022 is acknowledged.  In view or the art cited below, the species election is hereby withdrawn.  Claims 26-40 are treated on the merits in this action.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 26-30 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over De Juan (de Juan, Jr., et al., US 2011/0208300).
Regarding claims 26, 29, and 40, De Juan teaches method of optical treatment comprising “epithelium penetrating deposition …[of] particles and/or molecules 442A on Bowman's membrane, inside Bowman's membrane 442B, under Bowman's membrane and/or in the corneal stroma 442C” (para. 0301; see Fig. 4E; paras. 0066, 0178; see generally title; abstract; paras. 0006, 0010).  “The particles and/or molecules may comprise materials” that alter the “index of refraction of the cornea so as to correct vision of the patient” (para. 0301; see para. 0066).  “The particles and/or molecules can be deposited sub-epithelial so as to build up material in the stroma and/or Bowman's membrane and correct the vision of the patient” (id.).   Figure 4E shows the particles 442A depositing on Bowman's membrane, 442B in Bowman’s membrane, and 442C under the membrane and/or in the corneal stroma, i.e., three different patterns showing both uniform and non-uniform distribution of particles.  Regarding claim 40, De Juan teaches electrosprayed nanoparticles (para. 0288), and the “particles and/or molecules may comprise materials as described above so as to alter the shape and/or index of refraction of the cornea so as to correct vision of the patient” (para. 0301).   
De Juan further teaches that the deposition process may comprise a tattoo deposition process (para. 0066), which would not "reshape" the cornea.  It is noted regarding the claim phrase “reshaping the cornea” that Applicant’s specification does not define the term but contains very limited disclosure regarding what is actually meant (see para. 0016, parent pre-grant publication US 2014/0342016).  Thus the term is given the broadest reasonable interpretation as giving a new form or shape, i.e., outline, to the cornea. 
Regarding claim 27, De Juan teaches correction of higher order aberration (para. 0006).  
De Juan does not expressly disclose “measuring an optical aberration of the eye” and “calculating a doping pattern for a dopant based on the measured optical aberration of the eye” to compensate for the aberration as in claims 26, 28, configuring the device as in claim 30.  However, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to conduct the method of de Juan by including those steps. One having ordinary skill in the art at the time of the invention would have been motivated to do so because standard medical practice would require that the any optical treatment for improving vision involves measuring the optical aberration of the eye, calculating the precise location and degree of remedial correction, and device configuration in accordance therewith.

Claims 26-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over De Juan (de Juan, Jr., et al., US 2011/0208300) in view of Peyman Depfenhart (US 2014/0171927).
De Juan does not specifically teach using a contact lens with the dopant embedded in or applied onto portions of the contact lens as recited in claims 31-39.  
Depfenhart however discloses laser therapy systems and methods for a treatment of a cornea to correct its refractive system, comprising a contact lens on a moveable arm or orienting feature (title; abstract; paras. 0047, 0052-53, Figs. 5-6).  The contact lens is used to form new crosslinks in the cornea in a matrix pattern using a photosensitizer, applied by a dispenser that is “an integral part of the laser therapy system” (paras. 0024, 0042, 0047).  
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to combine the teachings of De Juan and Depfenhart and perform the method of optical treatment wherein configuring the dopant delivery device comprises activating dopant located on a first but not second portion of a contact lens, and wherein the contact lens comprises an orienting feature configured to orient the contact lens on the eye.  One having ordinary skill in the art at the time of the invention would have been motivated to do so because both are drawn to corneal refractive procedures via irradiation of the corneal tissue at the location of a photosensitive agent, and Depfenhart teaches that a contact lens and moveable arm adapts the light path to a more ideal light path and does so faster than without such means (paras. 0047, 0052).  Furthermore one having ordinary skill in the art at the time of the invention would have recognized that the procedure may be performed in stages wherein one portion of the dopant on the contact lens is activated while another portion is not, and selectively doing so according to a feedback loop that depends on monitoring the progress of the procedure.   
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9603699. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both claims sets are drawn to methods for optical treatment of an eye of a patient, comprising: measuring an optical aberration of the eye; calculating a doping pattern for a dopant based on the measured optical aberration of the eye; and using a dopant delivery device, delivering the dopant to a cornea of the eye according to the doping pattern, wherein the delivered dopant locally changes refractive index values of the cornea without reshaping the cornea.  The differences are that the ’699 patent’s claim 1 recites the limitations in this application’s dependent claims.

Claims 26-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9241901. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both claims sets are drawn to methods for optical treatment of an eye of a patient, comprising: measuring an optical aberration of the eye; calculating a doping pattern for a dopant based on the measured optical aberration of the eye; and using a dopant delivery device, delivering the dopant to a cornea of the eye according to the doping pattern, wherein the delivered dopant locally changes refractive index values of the cornea without reshaping the cornea.  The differences are that the ’901 patent’s claim 1 further recites nanoparticle dopants, which is in this application’s claim 40.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258. The examiner can normally be reached on weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached at 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/H. SARAH PARK/Primary Examiner, Art Unit 1615